Citation Nr: 1740612	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-50 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent for an acquired psychiatric disorder, rated as other anxiety disorder (previously characterized as unspecified anxiety disorder) (anxiety).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2007 to May 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his spouse testified before the undersigned during a July 2017 hearing.  A transcript of that hearing is of record. 

The Veteran's last VA examination for mental health was in July 2015 and the Veteran has stated that his anxiety has worsened over the last two years.  Also, as explained in further detail below and reflected in the characterization of the appeal (on the title page), the Board finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided a VA examination for his anxiety in July 2015.  He asserts that his symptoms related to anxiety have worsened since that time.  Treatment records show that he was hospitalized for several days in December 2015 due to symptoms of his anxiety.  Accordingly, a remand is necessary to provide the Veteran a new VA examination to determine the current severity of his anxiety symptoms. 

At his July 2017 hearing the Veteran stated that he last worked in August 2015.  He stated that his anxiety related symptoms hurt his work performance and led to his hours being cut at his most recent job.  He also described anxiety related panic attacks and incidents of cursing at his previous boss.  The Board finds this sufficient to infer a claim for a TDIU on behalf of the Veteran, and is part and parcel to his increased rating claim for service-connected anxiety.  A remand is necessary in order to give the Veteran an opportunity to present evidence and further develop this aspect of his claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of any outstanding records pertaining to any relevant treatment the Veteran has received from VA since August 24, 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Send the Veteran proper notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  Perform any additional development deemed necessary.  

3.  Schedule the Veteran for an examination to determine the extent of his service-connected anxiety (rated as other anxiety disorder, previously rated as unspecified anxiety disorder).  The entire claims file, to include a copy of this REMAND must be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected anxiety disorder. 

The examiner should provide a complete rationale for any opinions provided.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-to include the TDIU claim.  If either claim is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



